Citation Nr: 0211888	
Decision Date: 09/13/02    Archive Date: 09/19/02	

DOCKET NO.  94-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to September 2, 
1997, for a 30 percent rating for postoperative residuals of 
fracture of the left tibia to include the left foot and toe.

2.  Entitlement to an effective date prior to September 2, 
1997, for assignment of a 10 percent rating for residuals of 
a right foot injury.

3.  Determination of initial rating to be assigned for 
bursitis of the left hip.

4.  Determination of initial rating to be assigned for 
impotence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
November 1974.  

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
November 29, 1995; a transcript of that proceeding is of 
record.  The Board later remanded this case to the RO in May 
1999 for additional action and adjudication.  That was 
accomplished, and the case was returned to the Board in June 
2002 for further appellate consideration.  

After reviewing the record, the Board has concluded that the 
issues ready for appellate consideration are those stated on 
the cover page of this decision.  

The issues of whether the veteran currently is entitled to 
separate disability evaluations for arthritis of the left and 
right great toes is reasonably raised by the record.  These 
matters are not "inextricably intertwined" with the issues 
now on appeal.  See Harris V. Derwinski, 1 Vet. App. 180, 183 
(1991).  Nor have they been developed or certified for 
appeal. See 38 U.S.C.A.§ 7105.  As such, they are referred to 
the RO for all action deemed necessary.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues on appeal has been obtained by the RO.  

2.  By rating decision dated in November 1998, the evaluation 
for the veteran's postoperative residuals of fracture of the 
left tibia to include the left foot and toe was increased 
from 20 percent to 30 percent effective September 2, 1997.  

3.  It was not factually ascertainable prior to September 2, 
1997, that symptomatology associated with postoperative 
residuals of fracture of the left tibia, to include the left 
foot and left great toe resulted in marked ankle disability.  

4.  By rating decision dated September 8, 1975, the RO denied 
the veteran service connection for a right foot disability.  

5.  In June 1997, the Board determined that the RO's 
September 8, 1975 rating decision that denied service 
connection for a right foot disability contained clear and 
unmistakable error.  

6.  By rating decision dated July 28, 1997, the RO granted 
the veteran service connection for residuals of a right foot 
injury, and assigned that disability a noncompensable 
evaluation effective November 2, 1974; the RO later increased 
the rating for this disability to 10 percent effective 
September 2, 1997, in its rating decision dated in November 
1998.  

7.  It was not factually ascertainable prior to September 2, 
1997, that residuals of injury to the veteran's right foot 
were moderate in nature.  

8.  Symptomatology associated with bursitis of the left hip 
includes subjective complaints of pain during range of motion 
testing, with flexion limited to 80 degrees, extension 
limited to 10 degrees of full, abduction limited to 
20 degrees, adduction limited to 28 degrees, internal 
rotation limited to 10 degrees, and external rotation limited 
to 25 degrees.  

9.  The veteran's impotence is not accompanied by penile 
deformity or removal of glans.  


CONCLUSIONS OF LAW

1.  An effective date prior to September 2, 1997, for a 
30 percent rating for postoperative residuals of a fracture 
of the left tibia, to include the left foot and left great 
toe is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5101, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Code (DC) 5262 (2001).  

2.  An effective date prior to September 2, 1997, for a 
compensable rating for residuals of a right foot injury is 
not warranted.  38 U.S.C.A. §§ 1155, 5107, 5101, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.71a, DC 5284 
(2001).  

3.  A rating in excess of 10 percent for bursitis of the left 
hip is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, 
DC 5019, 5250 through 5254 (2001).  

4.  A compensable rating for impotence is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.115b, DC 7520, 7521, 7522 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that (the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.)  66 Fed. Reg. 45629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statutes 
and regulations.  The veteran has been afforded a number of 
VA examinations in conjunction with his claims.  He was 
issued a statement of the case, as well as supplemental 
statements of the case, that informed him of the evidence 
used in conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Thus, the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He also was given an opportunity to submit 
additional evidence in support of his claims, and to offer 
testimony at a personal hearing.  The record indicates that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable disposition of the issues on 
appeal has 

been obtained.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is moot.  As such, the Board concludes that there is 
no reasonable possibility that any further development could 
substantiate the claims.  

II.  Earlier Effective Date For a 30 percent rating for 
postoperative residuals of a fracture of the left tibia, to 
include the left foot and left great toe  

The veteran contends that he should be awarded a 30 percent 
disability rating for postoperative residuals of a fracture 
of the left tibia, to include the left foot and left great 
toe, from May 8, 1990.  He asserts that he first raised the 
issue of an increased rating for this disability on that 
date, and that records of his medical treatment for this 
disability reflect symptomatology indicative of such a 
rating.  

Generally, the effective date for awards of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
indicates that an increased disability 
rating shall be assigned as of the date of receipt of claim 
or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(o)(1)(emphasis added).  Thus, an effective 
date for an increased rating may be assigned later than the 
date of receipt of claim if the evidence shows that the 
increase in disability actually occurred after the claim was 
filed.  Therefore, determining an appropriate effective date 
for an increased rating involves an analysis of the evidence 
to determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2).  Therein, if the evidence demonstrates that 

the increase in disability occurred prior to the date of 
receipt of claim, the Department may assign the earliest date 
as of which it is ascertainable that the increase occurred as 
long as the claim for the increased disability rating was 
received within a year of the date that the increase 
occurred.  See also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  
In Harper, 10 Vet. App. at 126-27, the United States Court of 
Appeals for Veterans Claims (Court) held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase).  The 
Court further stated that the phrase "otherwise, date of 
receipt of claim" provides the applicable effective date when 
a factually ascertainable increase occurred more than one 
year prior to receipt of the claim for increased 
compensation.  Id.

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  In this regard, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if the formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  See 
38 C.F.R. § 3.155.  Parenthetically, a report of examination 
or hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  See 
38 C.F.R. § 3.157(a).  Once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed, receipt of VA medical records or private 

medical records may be accepted as an informal claim under 
limited circumstances.  See 38 C.F.R. § 3.157(b).  Those 
circumstances provide, in pertinent part, that the date of 
medical treatment will be accepted as the date of receipt of 
a claim only when such medical reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, hospitalization, or treatment.  See 
38 C.F.R. § 3.157(b)(1).  It is within the foregoing context 
that the facts in this case must be examined.  

The facts are as follows.  The veteran received VA outpatient 
treatment for his left ankle on May 8, 1990.  The veteran 
complained of limited range of motion in the left ankle, 
along with tenderness over the lateral aspect of that joint.  
The attending physician noted that the left ankle had limited 
range of motion and reflexes in the left ankle joint of 1+.  
No edema was observed.  The remainder of the veteran's VA 
treatment records for 1990 are devoid of either complaints or 
treatment regarding the left ankle.  During VA medical 
treatment administered in March 1991, decreased range of 
motion in the left ankle again was noted.  This, however, was 
classified as mild in nature by the examining physician.  
During the examination, the physician noted that the veteran 
was able to walk on his toes and heels with some difficulty 
on the left, and that he was able to stand on one foot at a 
time.  Range of motion of the left ankle was noted to be as 
follows; 15 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  Mild 
tenderness to touch on the dorsum of the left foot also was 
noted.  The left foot appeared to be normal from a 
neurovascular standpoint.  Only mild weakness of plantar 
flexion of the left foot was present.  The veteran then 
submitted a claim for an increased rating for postoperative 
residuals of a fracture of the left tibia, to include the 
left foot and left great toe in May 1991.  

The reports of the veteran's VA medical treatment from 1991 
until 1995 do not reflect treatment for the disability at 
issue, but X-ray studies conducted in October 1992 revealed 
spurring and minimal joint disease at the metatarsophalangeal 
joint 

unaccompanied by any loss of range of motion of that joint.  
However, during a VA general medical examination conducted in 
March 1995, the veteran indicated that he continued to have 
some pain in his left ankle in the area of the Achilles 
tendon.  The examiner observed that the veteran moved about 
the hallway and the examination room with a normal gait.  The 
veteran walked on his toes and heels without difficulty, and 
was able to stand on each leg independently with only minor 
balance problems.  The left ankle was devoid of redness, 
swelling, effusion or distortion.  Plantar flexion was to 
30 degrees, and dorsiflexion was to 70 degrees.  

The veteran underwent a special VA orthopedic examination 
conducted by a private physician on September 2, 1997.  This 
followed VA X-ray studies conducted on August 19, 1997.  The 
X-rays again reflected degenerative changes in the first 
metatarso-phalangeal joint of the left foot.  During the 
examination, the physician noted that the veteran had no 
dorsiflexion of the left foot, while plantar flexion was 
limited to 30 degrees.  Dorsiflexion of the left great toe 
was to 30 degrees, while plantar flexion was to 26 degrees.  
The physician did not offer an opinion regarding whether 
range of motion of the left great toe was within normal 
limits.  

In evaluating impairment of the tibia and fibula, a 
20 percent disability rating is warranted when moderate ankle 
disability is present; a 30 percent rating is not warranted 
unless marked ankle disability is noted.  See 38 C.F.R. 
§ 4.71a, DC 5262.  
In the instant case, clinical findings regarding the 
veteran's left ankle indicate that disability associated 
therewith prior to September 2, 1997, was no more than 
moderate in nature.  As noted previously, findings prior 
thereto reflected only some tenderness over the lateral area 
of the left ankle.  Range of motion of the left ankle was 
only somewhat limited, and the veteran was able to walk on 
his heels and toes, stand on each leg independently, and 
ambulate normally as late as March 1995.  Not before the 
examination conducted on behalf of VA by a private physician 
on September 2, 1997, did the veteran's left ankle display 
marked symptomatology as evidenced by a complete absence of 
dorsiflexion and a limp favoring his left lower extremity.  
Thus, although the veteran had a claim for increased 
disability 

compensation pending well before September 2, 1997, it was 
only from that date that symptomatology associated with the 
disability at issue warranted the 30 percent disability 
rating currently assigned.  Under the circumstances, 
September 2, 1997, was the earliest date from which it was 
factually ascertainable that an increase in disability had 
occurred.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  
As such, it was also the earliest date from which a 
30 percent disability rating was warranted under the 
applicable schedular provisions.  See 38 C.F.R. § 4.71a, 
DC 5262.  

III.  Entitlement to an Effective Date Prior to
September 2, 1997 for Residuals of a Right Foot Injury

The veteran contends that symptomatology associated with 
residuals of a right foot injury sustained during military 
service has been relatively constant since his discharge 
therefrom.  From this, he concludes that the 10 percent 
rating currently in effect for this disability should have 
been awarded retroactively effective November 2, 1974, the 
day following the date of his discharge from service.  In 
support of his claim, he refers to the Board's June 1997 
decision that held that the RO committed clear and 
unmistakable error in its September 1975 rating decision that 
denied service connection for residuals of a right foot 
disorder.  

The pertinent provisions of 38 U.S.C.A. §§ 5101, 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 are incorporated 
herein by reference.  In addition, the Board notes that foot 
injuries shall be evaluated as 10 percent disabling if 
moderate in nature.  See 38 C.F.R. § 4.71a, DC 5284.  
Conversely, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2001).  

By rating decision dated July 28, 1997, the RO granted the 
veteran service connection for residuals of a right foot 
injury effective November 2, 1974.  A 10 percent rating later 
was granted for that disability effective September 2, 1997, 
in a rating decision promulgated in November 1998.  The 
question at issue is whether it was factually ascertainable 
that the veteran's residuals of a right foot injury warranted 
a compensable evaluation prior to September 2, 1997.  

Service medical records document two injuries to the 
veteran's right foot while in service.  In November 1970, the 
veteran injured the fourth toe of his right foot while 
swimming; he again injured that foot when an artillery shell 
fell upon it in May 1971.  X-rays were interpreted to reflect 
narrowing of the interspace at the first metatarso-phalangeal 
joint with osteophyte formation secondary to osteoarthritis.  
The service medical records, however, did not show that the 
radiographic finding of osteoarthritis was accompanied by any 
demonstrated limitation of motion or objectively supported 
functional loss due to painful motion.  Nor did the veteran 
have any complaints regarding his right foot subsequent to 
the latter injury.  The veteran was clinically normal as to 
his right foot at the time of separation.

X-rays findings similar to those noted above are reflected in 
a report dated in April 1991.  Therein, degenerative changes 
at the first metatarso-phalangeal joint and interphalangeal 
joint are noted.  However, during a physical examination 
conducted at that time, no limitation of motion or other 
abnormality of the left foot was observed, notwithstanding 
the veteran's complaints of pain.  

The veteran complained of pain in the right foot on VA 
examination in October 1992 with pain across the foot and big 
toe, especially on "overdoing it."  He also had 
subjectively more tenderness on the dorsum of the right foot 
than the left.  Objectively there was some slight area of 
erythema over the first MP joint compared to the left, but 
there was no significant swelling or redness.  Range of 
motion was equal on the right and left.  The diagnosis was 
"history of" injury to the right fourth toe and foot.  The 
absence of clinical findings of limitation of motion or 
objective support for functional loss due to pain and the 
diagnosis of right foot pathology by "history" support the 
conclusion that a compensable degree of disability was not 
demonstrated.  

VA medical records dated in 1993 and 1995 indicate subjective 
complaints of pain.  They do not reflect objective findings 
of limitation of motion of the foot (as opposed to the ankle) 
or objective support for functional loss due to pain.  Thus, 
these records do not support a compensable rating for the 
right foot disability.

It was not until the VA special medical examination conducted 
by a private physician in September 1997 that the veteran 
complained of pain and discomfort over the top of the right 
foot with limited motion of the first metatarso-phalangeal 
joint of that foot.  In addition, enlargement of the first 
metatarso-phalangeal joint was observed by the examining 
physician.  

Because the first evidence of disability that could be 
considered to be moderate in nature was first observed on 
September 2, 1997, a compensable evaluation for the service-
connected residuals of a right foot injury was not warranted 
prior to that date.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  Since that date was the first date that it 
was factually ascertainable that the disability at issue met 
the requirements for a compensable evaluation, it is the 
earliest date from which a compensable evaluation can be 
assigned.  Id.  The Board again notes that a compensable 
rating is not warranted for residuals of a right foot 
disability prior to 
September 2, 1997, notwithstanding findings indicative of 
arthritis, because limitation of motion as a result thereof 
was not demonstrated.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (August 14, 1998) as they pertain to 
38 C.F.R. § 4.71a, DC 5284.  

IV.  Determination of Initial Rating to be Assigned for 
Bursitis of the Left Hip

The veteran maintains that symptomatology associated with 
bursitis of the left hip is severe enough in nature to 
warrant a rating in excess of the 10 percent assigned.  He 
cites pain, weakness, and limitation of motion in support 
thereof, and contends that the disability should be evaluated 
pursuant to the provisions of 38 C.F.R. § 4.73 regarding 
muscle injuries.  In this regard, disability evaluations are 
based upon a comparison of clinical findings with the 
applicable schedular criteria.  See 38 U.S.C.A. § 1155.  
Moreover, when evaluating a given disability, its entire 
history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, current 
clinical findings are of paramount importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But see 
generally Fenderson v. West, 12 Vet. App. 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 
initial grant of service connection for the disability at 
issue).  Finally, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  As the veteran appealed the initial 
rating assigned, a determination must be made as to whether a 
higher disability evaluation is warranted for any period 
since May 8, 1990, the date that service connection was 
granted for this disability.  

With regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 (2001), is to 
recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable or malaligned joints 
to assign at least a minimum compensable 
rating for the joint or joints affected.  See 38 C.F.R. 
§ 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The latter regulation contemplates and incorporates 
the provisions of 38 C.F.R. §§ 4.10 and 4.40.  In addition, 
bursitis will be rated as degenerative arthritis based upon 
limitation of motion of the affected parts.  See 38 C.F.R. 
§ 4.71a, DC 5003, 5019.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  A disability rating in excess of 
10 percent is not warranted for limitation of flexion of the 
thigh unless flexion is limited to 30 degrees or less.  See 
38 C.F.R. § 4.71a, DC 5252 (2001).  Similarly, a 20 percent 
disability evaluation is not warranted unless abduction of 
the thigh is limited to 10 degrees.  See 38 C.F.R. § 4.71a, 
DC 5253 (2001).  

The veteran was first noted to have bursitis of the left hip 
during a VA physical examination conducted in April 1991.  At 
that time, the veteran indicated that he had difficulty lying 
on the left hip because of pain.  He indicated that he had 
received Cortisone injections to relieve pain, and that this 
had given him some relief.  The examiner described the range 
of motion of the left hip as within normal limits with no 
apparent tenderness.  Significant tenderness to palpation 
over the greater trochanteric area was noted, however, during 
VA treatment in July 1992.  

The veteran again underwent a VA general medical examination 
in March 1995.  He indicated that pain in the left hip had 
increased slightly during recent years.  Both flexion and 
abduction of the left hip were to within 5 degrees of normal.  
The examiner diagnosed a history of bursitis of the left hip 
with "normal exam to date."  

The veteran was examined by a private physician on behalf of 
VA in September 1997.  At that time, the veteran complained 
of pain and weakness in the left hip.  He indicated that the 
left hip hurt constantly, and locked up when he attempted 
either to walk any distance greater than three blocks or to 
walk for a period of more than three minutes.  During the 
examination, flexion of the left hip was limited at 85 
degrees due to pain.  Extension was within 10 degrees of 
normal, abduction was limited to 25 degrees, internal 
rotation was limited to 10 degrees, and external rotation was 
limited to 25 degrees.  

During VA outpatient treatment conducted in September 1999, 
left lower extremity muscular atrophy secondary to lumbar 
disc disease, left hip bursitis, and degenerative joint 
disease were diagnosed.  

The veteran last was afforded an orthopedic examination by a 
private physician on behalf of VA in February 2000.  He 
indicated that pain in his left hip had become progressively 
more severe.  The examiner observed marked tenderness to 
palpation over the greater trochanter on the left side.  The 
veteran stood with slight hip flexion.  4/5 strength of the 
extensors of the left hip was noted.  Flexion of the left hip 
was limited to 80 degrees, and the left hip lacked 10 degrees 
of full extension.  Abduction was limited to 20 degrees, and 
internal rotation was limited to 10 degrees while external 
rotation was limited to 25 degrees.  Trochanteric bursitis of 
the left hip with mild to moderate degenerative arthritis of 
both hips was diagnosed.  

The foregoing indicates that a higher initial disability 
evaluation is not warranted for bursitis of the left hip for 
any period of the veteran's claim.  Clinical findings during 
VA orthopedic examinations conducted since 1991 do not 
reflect limitation of abduction to 10 degrees, or limitation 
of flexion to 30 degrees.  On the contrary, abduction has 
been to no less than 20 degrees, while flexion has been to no 
less than 80 degrees.  These are ranges of motion well beyond 
that contemplated by the 
provisions of 38 C.F.R. § 4.71a, DC 5252, 5253.  Moreover, 
despite the veteran's complaints of pain and weakness in the 
left hip, none of the treating or examining physicians has 
indicated additional disability in the form of functional 
impairment resulting from either pain or weakness beyond that 
noted by limitation of motion testing.  See DeLuca, 
8 Vet. App. at 206-207.  It should also be noted that no 
other DC under the provisions of 38 C.F.R. § 4.71a applicable 
to the hip and thigh would 
allow for a disability evaluation in excess of that currently 
assigned.  See 38 C.F.R. § 4.71a, DC 5250 through 5254 
(2001).  

Finally, the Board notes that although the veteran has 
contended that this disability should be evaluated pursuant 
to 38 C.F.R. § 4.73, the provisions thereunder refer to 
ratings for muscle injuries.  The disability at issue is 
neither a muscle injury nor an unlisted condition; nor is it 
more analogous to the rating factors listed under DC 5313 
through DC 5318 (2001).  See 38 C.F.R. § 4.20 (2001).  Given 
that symptomatology associated with bursitis of the left hip 
has not, and currently does not, more nearly approximate that 
required for a rating in excess of 10 percent, a higher 
initial evaluation is not warranted.  See 38 C.F.R. § 4.7.  

V.  Determination of Initial Rating to be Assigned for 
Impotence

The veteran contends that a compensable rating should be 
assigned for impotence.  He cites the opinion of a private 
physician who states that impotence involves a deformity that 
is not visible, but that is manifested by diminished penile 
sensation.  The provisions of 38 U.S.C.A. § 1155 are for 
application.  So, too, are the tenets of Schafrath, 
1 Vet. App. at 592, Francisco, 7 Vet. App. at 58, and 
Fenderson, 12 Vet. App. 119.  Similarly, the provisions of 
38 C.F.R. § 4.7 also must be considered.  Pursuant to 
38 C.F.R. § 4.115(b), DC 7522, loss of erectile power with 
penile deformity shall be evaluated as 20 percent disabling.  
However, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

The appellate record indicates that the veteran developed 
impotence as a result of his service-connected residuals of a 
low back injury with radiculopathy to the left lower 
extremity.  Treatment began in January 1994.  At that time, 
the veteran was noted to be suffering from erectile 
dysfunction.  He was treated for hypogonadism and erectile 
dysfunction with testosterone injections.  However, no 
improvement 
was noted following hormonal treatment.  Notwithstanding 
this, however, no atrophy of the testes, or visible penile 
deformity has been noted.  Nor has there been removal of any 
of the penis, to include the glans.  The provisions of 
38 C.F.R. § 4.115(b) clearly require that more than loss of 
erectile power be present in order for a compensable rating 
to be warranted.  Notwithstanding the private physician's 
opinion that a "deformity" can be manifested by diminished 
penile sensation, the Board is bound in its determinations by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
1991).  "Deformity" is defined as "To spoil the natural 
form of: Misshape . . .  2. To mar the appearance of: 
Disfigure."  Webster's II New College Dictionary (New York: 
Houghton Mifflin Company 1995)  The Board finds the term 
"deformity" means a visible manifestation.  Clearly a 
visible manifestation is not demonstrated.  Because the 
schedule does not permit for a compensable rating for loss of 
erectile power without penile deformity or testicular atrophy 
or removal, a compensable evaluation in this case simply is 
not warranted.  

VI.  Extraschedular Considerations

The Board notes that the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1) (2001) are not for application in 
this case.  The veteran currently is receiving a total 
disability rating based upon individual unemployability.  See 
38 C.F.R. § 4.16 (2001).  Thus, the effect that the veteran's 
left hip bursitis and impotence have upon his employability 
already has been taken into consideration in determining his 
combined disability rating.  Accordingly, the provisions of 
38 C.F.R. § 3.321(b)(1) are moot with regard to these 
disabilities.  


ORDER

An effective date prior to September 2, 1997, for a 
30 percent rating for postoperative residuals of a fracture 
of the left tibia, to include the left foot and left great 
toe is denied.  

An effective date prior to September 2, 1997, for residuals 
of a right foot injury is denied.  

An initial rating in excess of 10 percent for bursitis of the 
left hip is denied.  

An initial compensable rating for impotence is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

